               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Mark R. Krueger,

                       Plaintiff,     Case No. 19-10581

v.                                    Judith E. Levy
                                      United States District Judge
Experian Information Solutions,
Inc., et al.,                         Mag. Judge David R. Grand

                       Defendants.

________________________________/

          ORDER REGARDING DISCOVERY DISPUTE

     This case is before the Court on a discovery dispute between the

parties. On December 9, 2019, a telephonic conference was held and oral

argument was heard. For the reasons set forth on the record, Defendant

Cenlar is ordered to produce the E-Oscar and bankruptcy manuals

referenced on today’s call, and notify the Court that production has been

made, by 5:00 p.m. on Friday December 13, 2019.

     If the production have not been made, Defendant Cenlar is to file a

motion setting forth the reasons why the production has not been made

by Friday December 13, 2019 at 5:00 p.m.. The Eastern District of
Michigan Local Rule 7.1 regarding nondispositive motions apply

regarding any such motion and response.

     IT IS SO ORDERED.

Dated: December 9, 2019               s/Judith E. Levy
Ann Arbor, Michigan                   JUDITH E. LEVY
                                      United States District Judge


                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 9, 2019.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager
